Citation Nr: 1706526	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee disability prior to March 1, 2015 and 30 percent thereafter.

2. Entitlement to an effective date earlier than March 7, 2008 for the grant of an increased 10 percent rating for chondromalacia, left patella.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2016, a Central Office hearing was held before the undersigned; a transcript is of record.

The issues of entitlement to a higher rating for a left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Following the May 1984 rating decision granting service connection for a left knee disability, a claim for a higher rating was received by the RO on March 7, 2008.

2. It is not factually ascertainable that the Veteran's service-connected left knee disability increased in severity within one year of March 7, 2008.



CONCLUSION OF LAW

Entitlement to an effective date earlier than March 7, 2008 for the grant of an increased 10 percent rating for chondromalacia, left patella is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

For the issue of entitlement to an effective date earlier than March 7, 2008 for the grant of an increased 10 percent rating for chondromalacia, left patella, the rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  April 2008, August 2008, March 2009, and October 2009 letters provided notice on the "downstream" issues of disability ratings and effective dates prior to when the December 2009 rating decision was issued.  The appeal was most recently readjudicated in a September 2011 statement of the case.

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  While the Veteran testified that he currently receives Social Security Administration (SSA) benefits, there is no evidence he did for the time period in question, prior to March 7, 2008.  Therefore, the Veteran has not identified any pertinent evidence that remains outstanding, nor is there outstanding evidence constructively of record.  Thus, VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2016 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of his earlier effective date claim.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than March 7, 2008, for the grant of a compensable disability rating for his service-connected left patella chondromalacia.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his/her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157 (b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A May 1984 rating decision granted service connection for a left knee disability and assigned an initial noncompensable rating.  Upon review of the record, the Board finds following this rating decision, the Veteran first filed a new claim for increased disability compensation for his service-connected left knee disability on March 7, 2008.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of his service-connected left knee disability prior to then.  Notably, no evidence or submissions were associated with the claims file in the interim between the grant of service connection in 1984 and the March 7, 2008 claim for increase being received.

Accordingly, the Board is unable to assign an effective any earlier than March 7, 2008, under 38 C.F.R. § 3.400 (o)(2) because it only allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  There is no evidence the Veteran received medical treatment prior to that date that could be interpreted as an informal claim for increase.  The record in the year prior to March 7, 2008 does not contain statements or other competent evidence that supports a finding that an increase was factually ascertainable prior to March 7, 2008.  The effective date for the increased rating is therefore the date of claim, March 7, 2008.

In summary, because it is not shown the Veteran filed a formal or informal claim for increase prior to March 7, 2008, and the evidence does not make the pertinent increase in disability factually ascertainable in the year prior to that date, an effective date prior to that date is not warranted.

ORDER

Entitlement to an effective date earlier than March 7, 2008 for the grant of an increased 10 percent rating for chondromalacia, left patella is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran testified that he received Social Security Administration (SSA) benefits; however, SSA records have not been associated with the claims file.  Therefore, these records should be obtained on remand.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for a higher rating for his left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (development and readjudication) of the left knee disability claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the left knee disability on appeal; this specifically includes treatment records from the Richmond VA Medical Center from April 2016 to the present and from the Baltimore VA Medical Center from January 2015 to the present.

3. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a VA medical professional to ascertain the current nature and severity of his service-connected left knee disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left knee and the paired right knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should address whether the Veteran has severe painful motion or weakness as residuals of the total knee replacement.

The examiner should also specifically address the impact the left knee disability has on the Veteran's employability.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal for a higher rating for a left knee disability and for TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


